DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims status: amended claims: 1, 9-10; cancelled claims: 6-7; the rest is unchanged.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new primary reference is now used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Isa et al. (US 2015/0021484 A1; pub. Jan. 22, 2015).
Regarding claim 1; Isa et al. disclose in a first embodiment: a scintillator having a columnar crystal structure (para. [0180]) vapor-deposited on a substrate (para. [0188]). In the first embodiment, Isa et al. are silent about: each column of the crystal structure contains: an alkali halide metal compound as a host material; an activator agent for forming a trap level in a band gap of the crystal structure so as to improve luminous efficiency of the host material, wherein the activator agent is at least one element selected from the group consisting of thallium (Tl), europium (Eu), and indium (In); and a compound of a precious metal, which is a metal having a lower ionization tendency than hydrogen (H), as an additive that is different from the activator agent and that has a lower melting point than the host material, wherein the precious metal is at least one element selected from the group consisting of gold (Au), silver (Ag) platinum (Pt), palladium (Pd), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), copper (Cu), and mercury (Hg). 
In a further embodiment, Isa et al. disclose: each column of the crystal structure contains: an alkali halide metal compound as a host material (para. [0070]); an activator agent (para. [0067]-[0068]) (para. [0067]-[0068]); and a compound of a precious metal, which is a metal having a lower ionization tendency than hydrogen (H), as an additive that is different from the activator agent and that has a lower melting point than the host material, wherein the precious metal is at least one element selected from the group consisting of gold (Au), silver (Ag)silver (Auk platinum (Pt), palladium (Pd), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), copper (Cu) (para. [0019], [0082]), and mercury (Hg) motivated by the benefits for relatively high light conversion (Isa et al. para. [0066]).
In light of the benefits for relatively high light conversion as taught by Isa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two embodiments of Isa et al.
Regarding claim 2; Isa et al. disclose: the additive is not contained as a granular or powdery impurity in the crystal structure (claim is rejected on the same grounds as claim 1).
Regarding claim 3; Isa et al. disclose: the host material is at least one selected from the group consisting of cesium iodide (Csl), sodium iodide (Nal), and potassium iodide (KI) (claim is rejected on the same grounds as claim 1).
Regarding claim 4; Isa et al. disclose: the host material is cesium iodide (Csl), the activator agent is thallium (Tl), and the precious metal is at least one element selected from the group consisting of gold (Au), silver (Ag), and copper (Cu) (claim is rejected on the same grounds as claim 1).
Regarding claim 5; Isa et al. disclose: the host material is cesium iodide (Csl), the activator agent is thallium (Tl), and the additive falls within a range of 10 ppm to 30 ppm (para. [0018], [0079]).
Regarding claim 8; Isa et al. disclose: sensor unit (para. [0036] teaches a conversion panel 20 of fig.2) in which a plurality of photoelectric conversion elements are arrayed.
Regarding claim 9: a scintillator having a columnar crystal structure vapor-deposited on a substrate, wherein each column of the crystal structure contains: an alkali halide metal compound as a (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same ground).
Regarding claim 10; preparing a method of forming a scintillator, the method comprising: preparing a substrate; and forming a scintillator having a columnar crystal structure by vapor-depositing an alkali halide metal compound, an activator agent, and a precious metal, which is a metal having a lower ionization tendency than hydrogen (H), on the substrate wherein each column of the crystal structure contains: the alkali halide metal compound as a host material; the activator agent for forming a trap level in a band gap of the crystal structure so as to improve luminous efficiency of the host material, wherein the activator agent is at least one element selected from the group consisting of thallium (Tl), europium (Eu), and indium (In); and a compound of the precious metal as an additive having a lower melting point than the host material, where the additive is different from the activator agent, wherein the precious metal is at least one element selected from the group consisting of gold (Au), silver (Ag), platinum (Pt), palladium (Pd), rhodium (Rh), iridium (Ir), ruthenium (Ru), osmium (Os), copper (Cu), and mercury (Hg) (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same ground).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Isa et al. (US 2015/0021484 A1; pub. Jan. 22, 2015) in view of Takeda et al. (US 2009/0283685 A1; pub. Nov. 19, 2009).
Regarding claim 2; Isa et al. are silent about: the additive is not contained as a granular or powdery impurity in the crystal structure.
In a similar field of endeavor Takeda et al. disclose: the additive is not contained as a granular or powdery impurity in the crystal structure (para. [0022]) with benefits for dispersing the phosphor (Takeda et al. para. [0022]).
In light of the benefits for dispersing the phosphor as taught by Takeda et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have additive of Takeda et al. in the crystal of Isa et al. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                

/MAMADOU FAYE/Examiner, Art Unit 2884